Citation Nr: 0112878	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits under chapter 15, title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant served on active duty from January 1962 to 
January 1964.  He had no foreign and/or sea service during 
his period of service, to include service in the Republic of 
Vietnam between February 28, 1961 and his discharge from 
service.


CONCLUSION OF LAW

Basic eligibility for non-service-connected disability 
pension benefits has not been met.  38 U.S.C.A. §§ 101(29) 
(A) and (B); 1501(4), 1521(a) and (j) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1(d), 3.2(f), 3.3(a)(3) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that VA shall pay to each veteran of a 
period of war who meets the service requirements of chapter 
15, title 38, United States Code, and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct, pension at 
the rate prescribed by the aforementioned section, as 
increased from time to time under section 5312 of title 38, 
United States Code.  38 U.S.C.A. § 1521(a) (West 1991).

Section 1521(j) of chapter 15, title 38, United States Code, 
provides that a veteran meets the service requirements of 
this section if such veteran served in the active military, 
naval, or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. 
§ 3.3(a)(3) (2000).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

The term "period of war" means the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of war by Congress and ending 
on the date prescribed by Presidential proclamation or 
concurrent resolution by the Congress.  38 U.S.C.A. § 1501(4) 
(West 1991); 38 C.F.R. § 3.2 (2000).  Under applicable law 
and regulations, the Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, only in the 
case of a veteran who actually served in the Republic of 
Vietnam during that period, and in all other cases it is the 
period beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29) (A) and (B) (West 1991 & Supp. 
2000) (emphasis added); 38 C.F.R. § 3.2(f) (2000).

The undisputed facts in this case disclose the appellant 
served on active duty in the United States Army from January 
1962 to January 1964.  He had no foreign and/or sea service, 
to include service in the Republic of Vietnam at any time 
between February 28, 1961 and the date of his discharge.  See 
Department of Defense Form 214, of record.  VA is bound by 
the findings of the service department with respect to the 
type or classification of a service member's military service 
and discharge therefrom.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Hence, his service was not during a "period of 
war" as that term is defined by statute and regulations 
cited above.

The record contains no relevant service department 
information or documentary evidence to establish that the 
appellant had qualifying service during a period of war for 
pension purposes.  In view of these findings, the Board 
concludes that he is not a benefits-eligible claimant for 
pension purposes.  Therefore, because eligibility status 
under the law has not been established, the appellant is not 
legally entitled to the claimed benefits.  No exceptions to 
the controlling legal criteria have been provided and the 
Board has no authority to disregard the specific, 
congressionally-enacted limitations on eligibility for 
improved pension benefits.  38 U.S.C.A. § 7104 (West 1991).  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appeal as to this issue must fail.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the amended "duty to 
notify" and "duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that the 
RO's statement of the case furnished to the appellant and his 
representative in connection with this claim provided 
sufficient notice of the legal requirements he would have to 
meet to substantiate his claim.  Furthermore, with respect to 
the duty to assist, as the Board has found herein that the 
claim lacks legal merit under the law and regulations 
governing entitlement to pension benefits based on the 
appellant's non-qualifying military service, the Board 
concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.



ORDER

The appellant is not a benefits-eligible claimant for 
purposes of entitlement to improved pension benefits and 
thus, his claim for these benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

